Citation Nr: 1229030	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to January 1960, and had subsequent service in the Marine Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO, among other things, denied the Veteran's application to reopen his claim for entitlement to service connection for tinnitus.

In April 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In September 2010, the Board reopened the claim and remanded it to the RO, via the Appeals Management Center (AMC), for additional development, instructing the RO/AMC to adjudicate the reopened claim for entitlement to service connection for tinnitus on the merits.  In that same decision, the Board also remanded a claim for entitlement to service connection for obstructive sleep apnea.  In March 2012, the AMC granted the claim for entitlement to service connection for obstructive sleep apnea.  As this constitutes a grant of the full benefits sought with regard to that claim, it is no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).

In a July 2012 document entitled "Motion for Remand," the Veteran's representative noted the Board's remand of the reopened tinnitus claim and instruction to adjudicate this claim.  The Veteran's representative also noted the March 2012 grant of service connection for obstructive sleep apnea, but contended that the AMC failed to address the issue of entitlement to service connection for tinnitus or provide a supplemental statement of the case (SSOC) on this issue, warranting another remand for compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes, however, that there is in fact a March 2012 SSOC adjudicating, and denying, a claim for entitlement to service connection for tinnitus.  The AMC thus complied with the Board's September 2010 remand instruction by adjudicating the claim for entitlement to service connection for tinnitus on the merits and another remand is not required.  Id.

In December 2011, the Veteran's representative submitted additional evidence along with a waiver of initial RO review of this evidence.  Remand to the RO for review of this evidence is therefore not required.  38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2008 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for tinnitus.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the June 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a December 2006 VA examination as to the etiology of his tinnitus.  For the reasons stated below, this examination was adequate.
 
Finally in this regard, during the April 2010 Board hearing, the undersigned informed the Veteran that it was incumbent upon him to submit any potentially relevant evidence in his possession to support his claim, particularly evidence as to nexus between his claimed disability and service, and his file was left open for 30 days in order to allow him time to submit additional evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for tinnitus is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

During the Board hearing, the Veteran stated that he was an infantryman who participated in combat training and fired heavy weapons without ear protection.  The Veteran's testimony in this regard is credible and consistent with the circumstances of his service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Board therefore finds that there was in-service noise exposure.  In addition, the Veteran has been diagnosed with tinnitus, which is also capable of lay observation.   See Charles v. Principi, 16 Vet.App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The dispositive issue in this case is thus whether the Veteran's tinnitus is related to his in-service noise exposure.  For the following reasons, the weight of the evidence reflects that it is not.

There are no notations regarding tinnitus in the STRs from the Veteran's active service period and the January 1960 separation examination report indicated that the ears were normal.  The ears were also normal on Marine Corps Reserve examinations in February 1962, October 1963, October 1964, March 1965, and October 1965.  The Veteran indicated that he did not have and had not previously had ear (or nose or throat) trouble on reports of medical history in February 1962, October 1963, October 1964, March 1965, and October 1965.  Tinnitus was diagnosed many years later in VA and private treatment notes.

The Veteran indicated in his Board hearing testimony, written statements, and statements to the December 2006 VA examiner that he experienced tinnitus in service and continuously thereafter.  The Veteran is competent to testify to experiencing tinnitus, but his testimony must be weighed against the other evidence of record.  Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The evidence of normal ear examinations and the Veteran's own statements that he did not have and had never had ear trouble at separation and through 1965 conflict with his subsequent statements of in-service tinnitus and continuity of symptomatology.  The Board finds that the normal ear examinations in from 1960 to 1965 along with the Veteran's contemporaneous statements of no ear trouble outweigh his later statements made during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Moreover, the conflict between the Veteran's current statements and his prior denials of ear trouble establishes that the Veteran is an inconsistent historian.  The in-service denials are consistent with the examinations and more probative than the remote post-service statements made in connection with the current claim for benefits.  Consequently, the Board finds that the Veteran's written and oral statements of in-service and tinnitus and continuity of symptomatology are not credible, and that the weight of the evidence indicates a lack of an in-service tinnitus and a lack of continuity of symptomatology.

The Veteran also expressed his opinion that his tinnitus is related to in-service noise exposure.   Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In addition, the December 2006 VA examiner, after examining the Veteran and reviewing the claims file, opined that it was not likely ("it is not at least as likely as not") that the Veteran's tinnitus was related to or aggravated by noise exposure incurred while on active duty in the Marines.  He noted that the Veteran's Reserve service records indicated normal hearing in 1962, two years after service, and that the first audiometric evidence of hearing loss was in 1963 and 1965 at a time when, as the Veteran indicated during the examination, he was working as a laborer and heavy equipment operator for a concrete company.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence including the Veteran's statements, his opinion is entitled to substantial probative weight and the examination was therefore adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  In weighing the December 2006 VA examiner's opinion against that of the Veteran, the Board finds that the probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions of the Veteran, even assuming the Veteran's competence to opine on the medical question of the etiology of his tinnitus.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application with regard to this claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


